Scott, J. (dissenting):
I regret that I am unable to concur in the dismissal of this writ. I fully recognize the rule that trials of police officers upon charges are disciplinary in their character, and that the strict rules which are applied in judicial proceedings are not always to be applied. For this reason I should be willing to overlook the instances of extremely unjudicial deportment upon the part of the deputy commissioner who conducted the trial. I am, however, forced to the conclusion that the constitutional right of the relator to ' be represented by counsel was distinctly and arbitrarily infringed upon. That an officer put upon trial on charges is entitled to be represented by counsel is admitted by the learned corporation counsel, and is established by ample .authority. (People ex rel. Mayor v. Nichols, 79 N. Y. 582; People ex rel. Ellett v. Flood, 64 App. Div. 209.) It follows, of course, that he is entitled to a reasonable opportunity to provide himself with counsel. Of this he was, in my opinion, deprived, The testimony returned by the police commissioner strongly suggests that the relator deserved the punishment which was inflicted upon him, and if his trial had been properly conducted it is probable that it would be our duty to affirm the action of the commissioner. But even a delinquent policeman has some rights which may not be arbitrarily and unreasonably denied him, and for that denial in the particular I have pointed out I find myself unable to vote for an affirmance of the dismissal.
. Writ dismissed and proceeding affirmed, with costs.